     Case 2:20-cv-01258-JAM-CKD Document 18 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROYLAND RICE,                                    No. 2:20-cv-01258-JAM-CKD P
12                           Petitioner,
13           v.                                        ORDER
14    PAUL THOMPSON,
15                           Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, filed the instant habeas corpus action

18   pursuant to 28 U.S.C. § 2241 in this judicial district, where he is confined. On February 17, 2021

19   the undersigned issued Findings and Recommendations that respondent’s motion to dismiss

20   should be granted. ECF No. 14. Petitioner filed Objections to the Findings and

21   Recommendations indicating that he was not served with a copy of respondent’s motion to

22   dismiss. ECF No. 16. Also pending before the court is petitioner’s motion to amend his habeas

23   corpus petition. ECF No. 13. The court will vacate the Findings and Recommendations issued

24   on February 17, 2021 and will set a new briefing schedule on the pending matters.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The Findings and Recommendations issued on February 17, 2021 (ECF No. 14) are

27                vacated.

28          2. Respondent is ordered to serve a copy of the motion to dismiss filed on September 28,
                                                       1
     Case 2:20-cv-01258-JAM-CKD Document 18 Filed 03/22/21 Page 2 of 2


 1              2020 on petitioner within 7 days from the date of this order.

 2          3. Petitioner shall file an opposition or statement of non-opposition to the motion to

 3              dismiss within 30 days from the date of service. Respondent may file a reply within

 4              14 days from the date of filing of petitioner’s opposition.

 5          4. Respondent is also directed to file a response to petitioner’s motion to amend within

 6              30 days from the date of this order. Petitioner may file a reply within 14 days from the

 7              date of service of the response.

 8          5. The habeas corpus petition as well as petitioner’s motion to amend will be deemed

 9              submitted on the papers upon conclusion of this briefing schedule. See Local Rule

10              230(1).

11          6. Petitioner’s request for copies (ECF No. 15), construed as a motion, is granted to the

12              extent that the court is ordering respondent to re-serve the motion to dismiss.

13          7. Petitioner’s motion for a certificate of appealability (ECF No. 17) is denied as moot in

14              light of the court’s decision to vacate the Findings and Recommendations issued on

15              February 17, 2021.

16   Dated: March 22, 2021
                                                      _____________________________________
17
                                                      CAROLYN K. DELANEY
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24   12/rice1258.mtd+amend.docx

25

26
27

28
                                                       2
